ORDER

The Court having considered the favorable recommendation of the State Board of Law Examiners for admission to the Bar of Maryland of the applicant, Paul Winston Gardner, II, the adverse recommendation of the Character Committee for the Second Appellate Circuit as to the applicant’s admission, the applicant’s memorandum in support of his application and the oral argument of applicant’s counsel presented at a hearing held before this Court on March 26, 2002, it is this 10th day of April, 2002
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendation of the State Board of Law Examiners be, and it is hereby, accepted, and it is further
*506ORDERED, that the applicant, Paul Winston Gardner, II, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State, subject only to the filing of an updating oath as to the character information.